DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 3-4 recite “a sample carrier device, including one or more samples, mounted in the housing such that the one or more samples are external to the housing”.  This limitation is ambiguous because applicants define the sample carrier device as being mounted “in” the housing, but then recite the sample carrier device includes one or more samples that are external to the housing.  In other words, it is unclear how the samples are external to the housing if the sample carrier device is in the housing?  Are the samples elevated on the sample carrier device so that they are positioned above the housing?  A similar rejection is made over claims 16 and 18. Still further, a similar rejection is made with respect to claim 2 and the second sample carrier device.
Claims 2-15 are also rejected by their dependency from claim 1.
Claim 17 is also rejected by its dependency from claim 16.
Claims 19-20 are also rejected by their dependency from claim 18.

Claim 7 recites “a second image of the sample carrier”.  However, claim 1 line 11 previously refers to “initiate capture of data by the sensor”.  Accordingly, no recitation of “a first image of the sample carrier” is recited in the claims and it is unclear if a first image of the sample carrier device is required. 

Claim 8 recites “a sample”.  It is unclear if applicants are referring to one of the one or more samples previously recited in claim 1 line 4 or if applicants are attempting to introduce another sample entirely.  Perhaps applicants intend to recite “a sample among the one or more samples” or “a respective sample of the one or more samples”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bracher et al. (US 2005/0103132; hereinafter “Bracher”), and further in view of Choi et al. (US 2019/0204315; hereinafter “Choi”).

Regarding claim 1, Bracher discloses an apparatus (Bracher discloses a device 10, fig. 1, [0017]) comprising: 
a housing (Bracher; fig. 1 – enclosure surrounding the device 10); 
a sample carrier device, including one or more samples, mounted in the housing such that the one or more samples are external to the housing (Bracher discloses a sample carrier device 12; fig. 1, [0018], that including samples 6, 16; fig. 2, [0020], the samples can be placed in one of the holding locations 14 on the sample carrier device; fig. 2, [0021], and the sample carrier device comprises a central hole 18 so that it can be mounted onto a drive shaft; fig. 2, [0022].  Therefore the sample carrier device 12 being mounted in the housing such that samples 6, 16 are external to the housing 10; fig. 2, [0022]); 
a sensor directed to the sample carrier device (Bracher discloses a laser sensor 34 that emits a laser beam at right angles to the surface 17 of the sample carrier device 12; fig. 3, [0027]); 
a processor (Bracher discloses the device comprises a controller; [0032], and the sensor 34 records the back-reflected and back-scattered laser signal to determine the distance of the reflection point so that the diameter or length of samples 6, 16 can be determined; [0027].  Accordingly, a processor is required in order for the device to perform these control functions and determinations); and 
a memory device storing instructions executable by the processor to (Bracher discloses the a method for carrying out measurements on samples; [0001, claim 1].  In order for the device 10 to perform the claimed method, a memory device storing instructions executable by the process to perform the method must be required): 
initiate capture of data by the sensor (Bracher discloses the sensor 34 records the back-reflected and back-scattered laser signal to determine the distance of the reflection point so that the diameter or length of samples 6, 16 can be determined; [0027]).  
Bracher does not disclose a sample cover mounted to the housing such that the sample cover and the housing enclose the sample carrier device and the memory device storing instructions executable by the processor to initiate removal of the sample cover from the sample carrier device. 
However, Choi teaches the analogous art of an apparatus (Choi; fig. 1, [0035]) comprising a housing (Choi; fig. 6, #200, [0038]) and, a processor and memory device storing instruction executable by the processor (Choi teaches a controller 400 that performs a function of controlling/storing information of the apparatus; [0094-0103]) wherein the apparatus comprises a cover mounted to the housing (Choi teaches the housing 200 comprises a sample cover 224 mounted to the housing; fig. 6, [0076-0077]) and the memory device storing instructions executable by the processor to initiate removal of the cover (Choi discloses the sample cover 224 comprises a moving unit 230; [0085] that moves the sample cover 224 using a movable body 231 which is a slidably movable structure along guide rails 233 in a forward and backward direction; fig. 6, double sided arrows, [0086].  A rotator rotating along the guide rails 233 is formed on a lower surface of the movable body 231, the rotator may be linked with the motor 229 to driven backward and forward; [0086-0087].  Choi further discloses the controller 400 performs control to drive the sheet motor 229; [0082, 0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, because Choi teaches the cover and controller configured to perform forward and backward control of the cover can reduce the possibility of unintentional contamination within the housing; [0075-76]).  The modification resulting in the cover being a sample cover such that the sample cover and the housing enclose the sample carrier device and the processor configured to remove the sample cover through backward control of the sample cover.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bracher and Choi both teach an apparatus comprising a housing and a processor and memory device storing instruction executable by the processor.

Regarding claim 2, modified Bracher teaches the apparatus of claim 1 above, further comprising a second sample carrier device, including one or more second samples, mounted in the housing such that the one or more second samples are external to the housing and unenclosed by the sample cover (The modification of the housing of Bracher to further comprise a cover mounted to the housing with respect to the sample carrier, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, has previously been discussed in claim 1 above. Bracher further teaches a second sample carrier device 2; fig. 1, [0017], including one or more second samples 6, 16, 26; [0031], the second sample carrier device mounted in the housing (Bracher; fig. 2, #2) the one or more second samples are external to the housing (Bracher teaches samples 6, 16, 26 are placed on a flat measuring platform 41 of the second sample carrier device 2; [0031] and are at a position adjacent to the sample carrier device, therefore being unenclosed by the sample cover mounted to the housing with respect to the sample carrier).  

Regarding claim 3, modified Bracher teaches the apparatus of claim 2 above, wherein the sensor is further directed to the second sample carrier device (Bracher teaches the light sensor 34 is moved over the entire sample body 6, 16 so that it is possible to establish a reference value for the bottom in the region where the light is incident on the measuring platform; [0031]).  

Regarding claim 9, modified Bracher teaches the apparatus of claim 1 above, wherein the sensor comprises an ultraviolet sensor, a radiation sensor, or a combination thereof (Bracher teaches the sensor is a laser sensor; [0027].  The examiner notes that light is a form of radiation, and the sensor records the back-reflected and back-scattered signal; [0027]).  

Regarding claim 10, modified Bracher teaches the apparatus of claim 1 above, wherein the sensor comprises a spectrometer (Bracher teaches the sensor is a laser sensor that records the back-reflected and back-scattered signal; [0027]).  

Regarding claim 11, modified Bracher teaches the apparatus of claim 1 above, wherein the instructions are executable by the processor to initiate removal of the sample cover from the housing in response to receiving a command from a remote control station (The modification of the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, has previously been discussed in claim 1 above.  Choi further teaches the configuration of performing forward and backward control of the motor of cover 224 is performed by an external electronic device such as a tablet PC or a mobile device through a communication module 410; [0094]).  

Regarding claim 12, modified Bracher teaches the apparatus of claim 1 above, wherein the instructions are executable by the processor to initiate removal of the sample cover from the housing in response to detecting an environmental condition (The modification of the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, has previously been discussed in claim 1 above.  Choi further teaches a load sensor that detects environmental conditions, and based on a signal from the load sensor, controls the motor 229 to drive the cover; [0083]).  

Regarding claim 13, modified Bracher teaches the apparatus of claim 1 above, further comprising a motor, wherein initiating removal of the sample cover from the housing includes activating the motor to drive the sample cover from the housing (The modification of the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, has previously been discussed in claim 1 above.  Choi further teaches a motor 229 drives the cover; [0082, 0087, 0094]). 

Regarding claim 14, modified Bracher teaches the apparatus of claim 1 above, further comprising a lighting device configured to project light onto the sample carrier device (Bracher teaches the sensor emits light essentially at right angles to the surface 17 of the sample carrier device 12; [0027]).  

Regarding claim 15, modified Bracher teaches the apparatus of claim 1 above, wherein the instructions are further executable by the processor to initiate movement of the sample cover to enclose the sample carrier device (The modification of the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the memory device storing instructions executable by the processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, has previously been discussed in claim 1 above. Accordingly the device being configured to enclose the sample carrier device when the cover is moved in the forward direction).  

Regarding claim 16, Bracher discloses a method (Bracher; [0001], claim 1) comprising: 
initiating, at an apparatus including a sample carrier device, wherein the sample carrier device includes samples and is mounted in a housing such that the samples are external to the housing (Bracher discloses an apparatus 10; fig. 1, [0017] including a sample carrier device 12; fig. 1, [0018], that including samples 6, 16; fig. 2, [0020], the samples can be placed in one of the holding locations 14 on the sample carrier device; fig. 2, [0021], and the sample carrier device comprises a central hole 18 so that it can be mounted onto a drive shaft; fig. 2, [0022].  Therefore the sample carrier device 12 being mounted in the housing such that samples 6, 16 are external to the housing 10; fig. 2, [0022]); and 
initiating capture of sensor data associated with the sample carrier device by a sensor directed to the sample carrier device (Bracher discloses the sensor 34 records the back-reflected and back-scattered laser signal to determine the distance of the reflection point so that the diameter or length of samples 6, 16 can be determined; [0027]).  
	Bracher does not disclose removal of a sample cover from the sample carrier device.
However, Choi teaches the analogous art of a method (Choi; [0020]) comprising an apparatus (Choi; fig. 1, [0035]) with a housing (Choi; fig. 6, #200, [0038]) wherein the apparatus comprises a cover mounted to the housing (Choi teaches the housing 200 comprises a sample cover 224 mounted to the housing; fig. 6, [0076]) and the apparatus being configured to initiate removal of the cover (Choi discloses the sample cover 224 comprises a moving unit 230; [0085] that moves the sample cover 224 using a movable body 231 which is a slidably movable structure along guide rails 233 in a forward and backward direction; fig. 6, double sided arrows, [0086].  A rotator rotating along the guide rails 233 is formed on a lower surface of the movable body 231, the rotator may be linked with the motor 229 to driven backward and forward; [0086-0087].  Choi further discloses the controller 400 performs control to drive the sheet motor 229; [0082, 0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the method of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, because Choi teaches the cover and controller configured to perform forward and backward control of the cover can reduce the possibility of unintentional contamination within the housing; [0075]).  The modification resulting in the cover being a sample cover such that the sample cover over the sample carrier device and the method configured to remove the sample cover through backward control of the sample cover.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bracher and Choi both teach an apparatus comprising a housing and a method of handling samples.

Regarding claim 18, Bracher discloses a computer readable storage device storing instructions executable by a processor to (Bracher discloses a controller; [0032] and a method for operating a device 10; claim 1.  Accordingly the controller configured to perform the method would require a computer readable storage device storing instructions executable by a processor in order to performed the claimed method of the apparatus): 
initiating, at an apparatus including a sample carrier device, wherein the sample carrier device includes samples and is mounted in a housing such that the samples are external to the housing (Bracher discloses an apparatus 10; fig. 1, [0017] including a sample carrier device 12; fig. 1, [0018], that including samples 6, 16; fig. 2, [0020], the samples can be placed in one of the holding locations 14 on the sample carrier device; fig. 2, [0021], and the sample carrier device comprises a central hole 18 so that it can be mounted onto a drive shaft; fig. 2, [0022].  Therefore the sample carrier device 12 being mounted in the housing such that samples 6, 16 are external to the housing 10; fig. 2, [0022]); and 
initiating capture of sensor data associated with the sample carrier device by a sensor directed to the sample carrier device (Bracher discloses the sensor 34 records the back-reflected and back-scattered laser signal to determine the distance of the reflection point so that the diameter or length of samples 6, 16 can be determined; [0027]).  
Bracher does not disclose removal of a sample cover from the sample carrier device.
However, Choi teaches the analogous art of a computer readable storage device storing instructions executable by a processor (Choi teaches a tablet PC or mobile device comprising an application installed thereon to control the apparatus of the claimed invention; [0014]) comprising an apparatus (Choi; fig. 1, [0035]) with a housing (Choi; fig. 6, #200, [0038]) wherein the apparatus comprises a cover mounted to the housing (Choi teaches the housing 200 comprises a sample cover 224 mounted to the housing; fig. 6, [0076]) and the apparatus being configured to initiate removal of the cover (Choi discloses the sample cover 224 comprises a moving unit 230; [0085] that moves the sample cover 224 using a movable body 231 which is a slidably movable structure along guide rails 233 in a forward and backward direction; fig. 6, double sided arrows, [0086].  A rotator rotating along the guide rails 233 is formed on a lower surface of the movable body 231, the rotator may be linked with the motor 229 to driven backward and forward; [0086-0087].  Choi further discloses the controller 400 performs control to drive the sheet motor 229; [0082, 0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing comprising the sample carrier device of Bracher to further comprise a cover mounted to the housing, and the computer readable storage device storing instructions executable by a processor of Bracher to comprise the configuration of performing forward and backward control of the cover, as taught by Choi, because Choi teaches the cover and controller configured to perform forward and backward control of the cover can reduce the possibility of unintentional contamination within the housing; [0075]).  The modification resulting in the cover being a sample cover such that the sample cover over the sample carrier device and the computer readable storage device storing instructions executable by a processor configured to remove the sample cover through backward control of the sample cover.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bracher and Choi both teach an apparatus comprising a housing and a method of handling samples.

Regarding claim 19, modified Bracher teaches the computer readable storage device of claim 18 above, wherein the sensor includes an ultraviolet sensor, a radiation sensor, or a combination thereof directed to the sample carrier device (Bracher teaches the sensor is a laser sensor; [0027].  The examiner notes that light is a form of radiation, and the sensor records the back-reflected and back-scattered signal; [0027]).

Claims 4-6, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracher, in view of Choi, and further in view of Silbert (US 2016/0077118; hereinafter “Silbert”)

Regarding claim 4, modified Bracher teaches the apparatus of claim 2 above comprising the second sample carrier device.
Modified Bracher does not teach a second sensor directed to the second sample carrier device.  
However, Silbert teaches the analogous art of a sample carrier device, including one or more samples, and a second sample carrier device, including one or more samples (Silbert; fig. 1, #103, [0065]), a first sensor (Silbert teaches a sensor mounted to arm 112; fig. 16, [0101]) and a second sensor directed to the second sample carrier device (Silbert teaches one or more sensors are statically mounted on the instrument frame with one or more sensors 508 mounted to arms 112 and 506; [0101].  The sensors are used to determine any onboarding of samples into the sample carrier device 103; [0101].  Accordingly, Silber teaches a second sensor being functionally capable of being directed to a second sample carrier device 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of modified Bracher to further comprise a second sensor directed to a second sample carrier, as taught by Silbert, because Silbert teaches the second sensor directed towards a second sample carrier performs image processing algorithms to determine real-time control and monitoring of samples on the sample second sample carrier; [0101].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bracher and Silbert both teach a first and second sample carrier including one or more samples and a sensor.

Regarding claim 5, modified Bracher teaches the apparatus of claim 1 comprising the sensor.
Modified Bracher does not teach wherein the sensor comprises a camera.  
However, Silbert teaches the analogous art of a sample carrier device (Silbert; fig. 1, #103, [0065]), including one or more samples, and a sensor 508 directed to the sample carrier device 103 (Silbert teaches a sensor statically mounted to arm 112; [0101], wherein the sensor 508 comprises a camera used to determine any onboarding of samples; [0101].  Accordingly, the sensor being functionally capable of being directed to the sample carrier device 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Bracher with the sensor comprising a camera, as taught by Silbert, because Silbert teaches sensor comprising a camera and directed towards the sample carrier performs image processing algorithms to determine real-time control and monitoring of samples on the sample carrier; [0101].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bracher and Silbert both teach a sample carrier including one or more samples and a sensor.

Regarding claim 6, modified Bracher teaches the apparatus of claim 5 above, wherein the camera is located within a camera enclosure mounted on an external surface of the housing (The modification of the sensor of modified Bracher with the sensor comprising a camera, as taught by Silbert, has previously been discussed in claim 5 above.  Bracher teaches the sensor is located within an enclosure 11 mounted to a frame body 9 on an external surface of the housing 10; fig. 1, #11, [0019]).  

Regarding claim 8, modified Bracher teaches the apparatus of claim 6 above, further comprising an actuator, configured to drive the sample carrier device and move a sample of the sample carrier device within the camera enclosure responsive to a command from the processor (The modification of the sensor of modified Bracher with the sensor comprising a camera, as taught by Silbert, has previously been discussed in claim 5 above.  Bracher further teaches the sample carrier device 12 comprises a hole 18 so that the sample carrier device 12 can be fitted onto a drive shaft; [0022].  The sensor is moved to a particular place at a defined distance from the middle of the sample carrier device 12 before the final rotation of the sample carrier device into a new position, so that sample 6, 16, 26 is transversely scanned by the sensor when the sample carrier device 12 subsequently rotates; [0028]).  

Regarding claim 17, modified Bracher teaches the method of claim 16 comprising the sensor.
Modified Bracher does not teach the sensor includes a camera, and wherein the data includes image data.  
However, Silbert teaches the analogous art of a method (Silbert; claim 1) comprising a sample carrier device (Silbert; fig. 1, #103, [0065]) and a first sensor (Silbert teaches a sensor mounted to arm 112; fig. 16, [0101]), wherein the sensor includes a camera, and wherein the data includes image data (Silbert teaches one or more cameras 508 are statically mounted to arms 112 and 506; [0101].  The cameras perform image processing algorithms to determine any onboarding of samples into the sample carrier device 103; [0101].  Accordingly, Silber teaches a camera sensor that captures image data associated with the sample carrier device).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Bracher to further comprise a camera, and to further modify the method of modified Bracher to perform capture of image data, as taught by Silbert, because Silbert teaches the camera that captures image data performs image processing algorithms to determine real-time control and monitoring of samples on the sample second sample carrier 103; [0101].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bracher and Silbert both teach a method comprising a sensor that captures data from a sample carrier device.

Regarding claim 20, modified Bracher teaches the computer readable storage device of claim 18 above comprising the sensor directed to the sample carrier device (Bracher; [0027]).
Modified Bracher does not teach the sensor includes a camera.
However, Silbert teaches the analogous art of a computer readable storage device storing instructions executed by a processor (Silbert teaches a computer or computing mechanism that uses machine vision in the analysis of images to extract data for controlling a process or activity; [0059].  The examiner notes a computer comprises a computer readable storage device and a processor) comprising a sample carrier device (Silbert; fig. 1, #103, [0065]), and a sensor 508 directed to the sample carrier device 103, wherein the sensor includes a camera (Silbert teaches a camera 508 statically mounted to arm 112; [0101], the camera 508 performs image processing algorithms to determine any onboarding of samples; [0101].  Accordingly, the camera being functionally capable of being directed to the sample carrier device 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Bracher with the sensor comprising a camera, as taught by Silbert, because Silbert teaches sensor comprising a camera and directed towards the sample carrier performs image processing algorithms to determine real-time control and monitoring of samples on the sample carrier; [0101].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bracher and Silbert both teach a computer readable storage device storing instructions executed by a processor to capture sensor data associated with a sample carrier device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bracher, in view of Choi, in view of Silbert, and further in view of Wu (Translation of JP 3177842U; hereinafter “Wu”).

Regarding claim 7, modified Bracher teaches the apparatus of claim 6 above comprising the camera located within an enclosure mounted on an external surface of the housing (The modification of the sensor of modified Bracher with the sensor comprising a camera, as taught by Silbert, has previously been discussed in claim 5 above). 
Modified Bracher does not teach the apparatus further comprising 34Atty. Dkt. No. 1503-0004USCustomer No. 29855a second camera located within the housing and directed to the sample carrier device, wherein the instructions are further executable by the processor to: initiate capture of a second image of the sample carrier device by the second camera.
However, Wu teaches the analogous art of an apparatus (Wu; fig. 1, [0010]) comprising a housing (Wu; fig. 1), a sample device carrier (Wu teaches an XYZ table 27 for holding a sample 12; fig. 1, [0013]), a first camera directed to the sample carrier device (Wu teaches camera 20 above the sample device carrier is directed to the surface of the sample 12; fig. 2, [0013]) and a second camera located within the housing and directed to the sample carrier device (Wu teaches camera 30 below the sample carrier device 37 and directed to the surface of sample 12; fig. 2, [0010, 0013]), wherein the instructions are further executable by a processor to initiate capture of a second image of the sample carrier device by the second camera (Wu teaches computer 15 includes an Intetel Pentium series CPU, a main board, a memory, a hard drive disk driver and others to control the dual viewing system, and a multi-channel image frame capturing device 25 to capture images from the two camera system; fig. 5, [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of modified Bracher to further comprise a second camera located within the housing and directed to the sample carrier device, and to further modify the memory device storing instruction executable by the processor to initiate capture of a second image of the sample carrier device by the second camera, as taught by Wu, because Wu teaches the second camera configured to capture a second image of the sample carrier device provide the additional benefit of allowing pattern inspection of objection on both the upper and lower surface of a sample; [0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bracher and Wu both teach an apparatus comprising a housing and a sample carrier device that is inspected by camera.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Devlin, SR. et al. (US 2003/0202905) discloses a plurality of sample carrier devices.
Seki et al. (US 2005/0202572) discloses a sample carrier device and a sensor for interrogating the sample carrier device.
Kogure et al. (US 2011/0089968) discloses a sample carrier device and camera for imaging a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798             

/Benjamin R Whatley/Primary Examiner, Art Unit 1798